If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                         STATE OF MICHIGAN

                          COURT OF APPEALS



HIGHLAND PARK CHARTER COMMISSION,                                 UNPUBLISHED
ALEXIS RAMSEY, MARIAN KRAMER, AND                                 August 29, 2019
LINDA WHEELER, also known as LINDA
WELLER,

              Plaintiffs-Appellees,

v                                                                 No. 347372
                                                                  Wayne Circuit Court
CITY OF HIGHLAND PARK and HIGHLAND                                LC No. 18-008216-AW
PARK CITY CLERK,

              Defendants-Appellants.


Before: RONAYNE KRAUSE, P.J., and METER and STEPHENS, JJ.

PER CURIAM.

        Defendants, the city of Highland Park and the Highland Park City Clerk, appeal as of
right an order granting summary disposition to plaintiffs, the Highland Park Charter
Commission, Alexis Ramsey, Marian Kramer, and Linda Wheeler, also known as Linda Weller;
and granting defendant Highland Park City Clerk’s motion to show cause. This matter arises out
of various difficulties encountered during the process of attempting to review and revise
Highland Park’s city charter. The outcome of the proceedings below resulted in plaintiffs
obtaining a writ of mandamus requiring defendants to place a proposed revised city charter on
the ballot, which was presented to the voters on May 7, 2019. The voters adopted the revised
charter. We therefore dismiss this appeal as moot.

        Without addressing the merits of defendants’ appeal, the gravamen of their argument is
that plaintiffs failed to comply with a number of statutorily-mandated procedural requisites to
placing the revised charter on a ballot. Presuming all of defendants’ allegations to be true, no
motion for stay was filed in this Court, and the fact is that the election has occurred and the
voters have adopted the revised charter. Courts do not address moot issues, and a matter
becomes moot if it becomes impossible for a court to craft a remedy with any practical effect.
TM v MZ, 501 Mich 312, 317; 916 NW2d 473 (2018); B P 7 v Bureau of State Lottery, 231 Mich
App 356, 359; 586 NW2d 117 (1998). The Courts are generally not empowered to interfere with


                                              -1-
the will of the people expressed in an election, even if the election was illegal or the result of
fraudulent conduct by officials, possibly unless the votes themselves were fraudulent. See
Attorney General v Miller, 266 Mich 127, 132-133, 146-150; 253 NW 241 (1934); Carnes v
Livingston Co Bd of Ed, 341 Mich 600, 604-606; 67 NW2d 795 (1954); Stamos v Genesee Bd of
Canvassers, 46 Mich App 636, 640-646; 208 NW2d 551 (1973); see also Senior Accountants
Ass’n v City of Detroit, 218 Mich App 263, 269-270; 553 NW2d 679 (1996). There being no
allegation or indication that the voters themselves committed any improprieties by casting their
votes, we conclude that we do not have the power to rescind the election.

        We are mindful that although the parties admitted at oral argument that the election had
occurred, which is a matter of public record that we have verified, no party has actually advanced
a mootness argument. Our Supreme Court has cautioned us that depriving parties of their day in
court sua sponte must be reserved only for the most glaringly obvious scenarios. Paquin v City
of St. Ignace, ___ Mich ___, ___ n 4; ___ NW2d ___ (2019) (Docket No. 156823, slip op at pp
5-6). Paquin also involved questions about placing a matter before the voters by including it on
a ballot. Id. at ___ (slip op at pp 2-3). The majority of the Supreme Court was untroubled by the
election having already occurred; however, Paquin involved a claim for declaratory judgment
that the majority concluded would have relevance to the plaintiff in the future. Id. at ___ n 4
(slip op at pp 5-6). The Supreme Court majority appears to have tacitly agreed with Justice
MARKMAN’s dissent insofar as he pointed out that after the election had occurred, it was literally
impossible to place the matter on the ballot for that particular election. 1 Id. (BERNSTEIN, J.,
majority opinion); id. at ___ (dissenting slip op at p 6) (MARKMAN, J., dissenting). We likewise
agree, and we are unpersuaded that the instant matter presents us with any issues of law that will
continue to hold relevance for the parties.

        Even if we were to accept defendant’s arguments at face value, this is not a case in which
we can “unring the bell.” Rather, we conclude that this presents an obvious and inescapable
situation in which it is impossible for us to craft a remedy for defendants. Therefore, we are
constrained to dismiss this matter as moot.

       Dismissed. We direct that the parties shall bear their own costs. MCR 7.219(A).

                                                            /s/ Amy Ronayne Krause
                                                            /s/ Patrick M. Meter
                                                            /s/ Cynthia Diane Stephens




1
  Importantly, the plaintiff in Paquin sought relief directly pertaining to future elections in
addition to the election that had already occurred. Paquin, ___ Mich at ___ n 4 (slip op at p 6).
We perceive no similar future relevance here. Furthermore, this case is also distinguishable from
Paquin because Paquin involved the interpretation of a constitutional provision, prior reliance
upon a formal Attorney General opinion, and criminal conduct committed by the plaintiff in his
capacity as a high-ranking law enforcement officer.


                                               -2-